DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-26 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Profio et al. (U.S. patent 11,000,254) discloses to medical imaging device which, based on a protocol selection, adjusts the table elevation, an anatomical reference and a start and stop scan based on the selected protocol. Profio et al. nor any other prior art of record, regarding claim 1, teaches the features of “generating a target protocol group corresponding to a plurality of target bed positions by adjusting, based on the reference image, at least one parameter of the initial protocol group, wherein the target protocol group includes a target general protocol for localizing the plurality of target bed positions and a plurality of target primary protocols for localizing each of the plurality of target bed positions; and acquiring scan data by scanning the object based on the target protocol group,” these, in combination with the other claim limitations. Regarding claim 15, none of the prior art of record teaches the features of "generating a target protocol group corresponding to a plurality of target bed positions by adjusting, based on the reference image, at least one parameter of the initial protocol group, wherein the target protocol group includes a target general protocol for localizing the plurality of target bed positions and a plurality 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
March 9, 2022